DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 10-11, filed 3/10/2021, with respect to claims 1-2, 6-10, and 13-16 have been fully considered and are persuasive.  The rejection of claims 1-2, 6-10, and 13-15 has been withdrawn. 
Allowable Subject Matter
Claims 1-2, 6-10, and 13-15 allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 9, and 16 are each believed to currently be in condition for allowance. The most recent amendments to independent claims 1 and 9 incorporate subject matter previously deemed to be allowable, while independent claim 16 was previously indicated as being allowable. Each independent claim now recites a variation of the claim language stating: “wherein the operational amplifier is configured such that, when the first input voltage of the predetermined range is supplied to the first input terminal and the second input voltage of the predetermined range is supplied to the second input terminal, the operational amplifier uses the second input voltage as the driving voltage of the operational amplifier when the first input voltage is smaller than the second input voltage, and uses the 
While the prior art of record, Yasusaka in particular, teaches diodes as well as a switch for inputting a first and second input voltage into a reference voltage generating circuit for use via a control circuit (Fig.’s 5-6 for example), the prior art of record fails to teach or explicitly address the most recent claim amendments when taken into consideration with the independent claims in their entirety. For these reasons, inter alia, the claims are believed to be in condition for allowance as being directed towards a non-obvious improvement over the prior art of record. Claim 1, deemed to be the representative claim, is presented below.
Claim 1:    A linear regulator comprising:           a first output transistor connected between a first input terminal to which a first input voltage is applied and an output terminal from which an output voltage is outputted; .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705.  The examiner can normally be reached on 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836